                              CASE 0:18-cr-00251-DWF-KMM Document 6 Filed 10/23/18 Page 1 of 1
                                               IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF MINNESOTA

                                                   INITIAL APPEARANCE
UNITED STATES OF AMERICA,                                )             COURTROOM MINUTES - CRIMINAL
                                                         )                  BEFORE: Steven E. Rau
                                      Plaintiff,         )                   U.S. Magistrate Judge
                                                         )
   v.                                                    )     Case No:          18-cr-251 DWF/KMM
                                                         )     Date:           October 23, 2018
Chase Macauley Alexander,                                )     Courthouse:        St. Paul
                                                         )     Courtroom:         3C
                                      Defendant,         )     Time Commenced: 2:14 p.m.
                                                               Time Concluded:    2:21 p.m.
                                                               Time in Court:    7 minutes



APPEARANCES:

   Plaintiff: Kimberly Svendsen, Assistant U.S. Attorney
   Defendant: Doug Olson, Assistant Federal Public Defender
                          FPD           To be appointed

   Date Charges Filed: 10/16/2018                       Offense: receipt of child pornography; distribution and possession of
                                                                               child pornography

    Advised of Rights

on             Indictment

 Government moves for detention.
Motion is  granted, temporary detention ordered.

Next appearance date is October 25, 2018 at 10:00 a.m. before U.S. Magistrate Judge Tony N. Leung, CR 9W Mpls
for:
   Detention hrg        Arraignment hrg

 Government moves to unseal the case.                   Granted


Additional Information:
                                                                                s/Janet Midtbo
                                                                                                 Signature of Courtroom Deputy




M:\templates\Initial Appearance.wpt                                                                               Template Updated 06/2013
